Order entered January 15, 1965, herein appealed from, which denied without a hearing appellant’s petition for a writ of error coram nobis, unanimously reversed, on the law, and a hearing is directed on petitioner’s allegations that he was prevented from filing a notice of appeal by reason of his mental incapacity and the actions of prison officials. The history of defendant prior to his conviction and sentence evidenced some mental instability. His present allegations that he was prevented by mental incapacity and the actions of prison officials from filing a notice of appeal are not controverted by documents or other incontrovertible evidence. Defendant is therefore entitled to a hearing on his allegations. (People v. Hairston, 10 N Y 2d 92; People v. Hannigan, 7 N Y 2d 317, 318.) Concur — Botein, P. J., Stevens, McGivern, McNally and Macken, JJ.